Citation Nr: 0910215	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-18 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition, claimed as sleep apnea.

2.  Entitlement to service connection for a cervical spine 
disability, to include degenerative arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision, which denied 
the claims of service connection for a respiratory condition 
and degenerative arthritis of the cervical spine.  The 
Veteran's original claim of service connection for a 
respiratory condition included sleep apnea.  In April 2004, 
the Veteran amended his claim of service connection for a 
respiratory condition to include chronic sinusitis.  In a May 
2006 rating decision, the RO granted service connection for 
sinusitis, alone, and did not address sleep apnea.  Later, in 
a June 2006 statement, which accompanied his Form 9, the 
Veteran continued to allege that his respiratory condition 
included sleep apnea as well as bronchitis.  

The Veteran did not appeal the May 2006 RO decision with 
regard to the assigned rating or effective date for 
sinusitis.  The Board finds that the sinusitis matter has 
been resolved.  The remaining developed claim of service 
connection for sleep apnea remains on appeal.  The claim of 
service connection for bronchitis has not yet been developed 
or adjudicated and is therefore referred to the RO for proper 
action.  

The record reflects that the Veteran requested a Travel Board 
hearing in conjunction with this appeal.  However, he 
subsequently withdrew his request in October 2006.  His 
hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(e).  

The Veteran has submitted additional evidence for 
consideration with his claim for service connection for a 
respiratory condition.  He also submitted a waiver of RO 
consideration in January 2009.  The Board may proceed.  See 
38 C.F.R. § 20.1304(c) (2008) (any pertinent evidence 
accepted directly at the Board must be referred to the agency 
of original jurisdiction (AOJ) for initial review unless this 
procedural right is waived by the appellant). 

The claims of service connection for sleep apnea and a 
cervical spine disability are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

The Veteran's claims of service connection for sleep apnea 
and degenerative arthritis of the cervical spine must be 
remanded for further development.

The Veteran contends that he suffered from respiratory 
problems in-service, which have become progressively worse.  
During the course of private medical treatment, the Veteran 
was tested for, and diagnosed with sleep apnea in November 
2002.  

In November 2004, the Veteran underwent a VA respiratory 
disease examination and a VA neurological examination, which 
both assessed the Veteran's sleep apnea.  During the 
respiratory examination, the examiner noted that the Veteran 
was diagnosed with sleep apnea and treated with a CPAP 
machine, which significantly reduced the severity of his 
headaches.  Following an examination, he opined that the 
Veteran's sleep apnea was at least as likely as not a 
contributing factor to his service-connected migraine 
headache disability.  While the examiner found that the 
Veteran's sleep apnea was a contributing factor to his 
service-connected migraine headaches, he did not address the 
issue of whether sleep apnea was directly related to the 
Veteran's military service (1966-1970) or whether sleep apnea 
was caused or aggravated by service-connected migraine 
headaches, which are the requirements for establishing 
service connection.  

During the VA neurological examination, the examiner 
evaluated the origin and cause of the Veteran's headaches.  A 
claims file review was not conducted.  After the Veteran 
reported his medical history, the examiner concluded that the 
headaches were triggered, in part, by the Veteran's sleep 
apnea.  Thereafter, he opined that sleep apnea, among other 
conditions, was at least as likely as not service connected.  
However, it must be noted that the purpose of the 
neurological examination was to assess the Veteran's migraine 
headaches not the origin of sleep apnea.  It was determined 
that sleep apnea triggered the Veteran's headaches.  At no 
time during the examination did the examiner indicate that 
sleep apnea is directly related to a disease or injury in 
service (1966-1970), or preexisted service and was aggravated 
therein, which is the legal criteria for establishing service 
connection.  Further, it was not concluded that service-
connected headaches caused or aggravated his sleep apnea.  
38 C.F.R. § 3.310.  

The Board finds that the aforementioned medical opinions on 
record are insufficient.  As such, this claim must be 
remanded for a VA examination to determine whether the 
Veteran's sleep apnea is etiologically related to service or 
whether his service-connected headaches caused or aggravated 
his sleep apnea.  

The Veteran also contends that he suffered whiplash while in 
service, which was later exacerbated by a work related neck 
injury he sustained in 1982.  In November 2004, the Veteran 
underwent a VA examination for his cervical spine and x-rays 
were taken.  During the examination, the Veteran provided 
that he suffered from whiplash during service and the onset 
of pain to his neck was in 1968.  The examiner assessed 
degenerative arthritis of the cervical spine and based upon 
the Veteran's historical account opined that the degenerative 
arthritis was at least as likely as not related to his 
service.  However, absent from the examiner's report is any 
mention of the 1982 workman's compensation injury to the 
Veteran's cervical spine disability.  Post-service medical 
records make reference to this workman's compensation claim; 
however, the record is devoid of documents filed in relation 
to such a claim.  The Board finds it would be helpful in the 
adjudication of this service connection claim if these 
documents were associated with the claims file.    

It appears that the Veteran was a resident of Missouri when 
he suffered his work-related neck injury in 1982.  The 
Missouri Department of Labor and Industrial Relations, 
Division of Workers' Compensation administers the relevant 
state program and any records in the state agency's 
possession should be obtained.  The RO should also obtain the 
Veteran's authorization, if necessary to request the records. 




Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate 
action to obtain the address for the 
Missouri Department of Labor and 
Industrial Relations, Division of Workers' 
Compensation, and request from it copies 
of any records in its possession 
pertaining to the Veteran's claim for 
disability benefits, as well as copies of 
all medical records underlying its 
determination.  All records and responses 
received should be associated with the 
claims file. 
 
2. Then, the RO should schedule the 
Veteran for VA examinations to assess 
whether his sleep apnea and his cervical 
spine disabilities are at least as likely 
as not etiologically related to a disease, 
injury or event in service or whether his 
service-connected migraine headaches 
caused or aggravated his sleep apnea.  The 
entire claims folder and a copy of this 
REMAND must be made available to each 
examiner prior to the examinations.  The 
examiners must review the claims file 
prior to the examinations and accomplish 
any indicated special tests, studies or 
additional consultations.

It would be helpful if the examiners 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiners should provide a complete 
rationale for any opinion provided.

3. After ensuring the VA examination reports 
are complete and that any actions needed to 
comply with the Veteran Claims Assistance 
Act (VCAA) have been completed, the RO 
should review the claims file, including the 
additional evidence submitted by the Veteran 
after the appeal was certified to the Board, 
and readjudicate the claims on the merits.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



